DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, filed 09/13/2022, with respect to the final rejection (mailed 06/14/2022)  have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wangler, Curatu, Lau, and Sarkar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that the first and second scan areas “vertically overlap” but fails to include a point of reference for how a vertical direction is determined. Such as, vertical with respect to the ground, the lidar system, an object of interest, etc. For purposes of examination, the limitation will be interpreted as scans being vertically overlapping in any orientation, since a vertical direction is determinable from any point of reference.
Claim 20 recites that “the rotatable polygon is wedge shaped”, which is unclear because it not readily understood in the art that an entire polygon scanner is of a wedge shape, but rather that each facet body comprising the polygon scanner is wedge shaped. Therefore it is unclear which embodiment is intended by the claim language or by the instant specification. For purposes of examination, the limitation will be interpreted as each facet body of the polygon scanner being themselves wedge shaped.
Claim 22 seems to temporally require that scanning via the polygon occurs before scanning by via the scanning optic, then later in the claim, it seems that the claim is requiring scanning by the scanning optic and then scanning by the polygon. It is unclear from the claim language in what order beam transmission is intended to occur with respect to initial beam emission, transmission via the scanning optic and transmission via polygon. For purposes of examination, the claim limitations will be interpreted as beam transmission from a light source, to scanning optic and then to polygon, consistent with at least fig. 5 of the instant drawings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 18, 20, 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wangler (US 5793491).
1: Wangler discloses a light detection and ranging (LiDAR) system [at least abstract “pulsed laser range imaging technology”] comprising: 
a first light source configured to provide one or more first light signals [fig. 3, one of transmitters 200]; 
a rotatable polygon having a plurality of reflective sides including a first reflective side, the rotatable polygon being configured to scan one or more first light signals in a first direction [fig. 3, polygon mirror 302 having reflective facets]; 
a scanning optic configured to scan the one or more first light signals in a second direction different than the first direction [fig. 3, scanning mirror(s) 305]; 
wherein the scanning optic is optically coupled to the rotatable polygon and the first light source, the scanning optic being configured to receive the one or more first light signals from the first light source and to direct the one or more first light signals to one or more of the plurality of reflective sides of the rotatable polygon [fig. 3, scanning mirror(s) 305 located between respective light sources 200 and polygon mirror 302 and transmits light from the light source(s) to facets of the polygon mirror]; 
a first detector configured to detect a first return light signal associated with a signal of the one or more first light signals [fig. 3, one of “detector” not numbered in figure]; and 
one or more optics configured to focus the first return light signal on the first detector [fig .3, one of receiver objectives 105].

2: Wangler discloses a second light source configured to direct one or more second light signals, different from the one or more first light signals, to one or more of the plurality of reflective sides of the rotatable polygon and the scanning optic [fig. 3, the other of transmitter 200]; and a second detector configured to detect a second return light signal associated with a signal of the one or more second light signals [fig. 3, the other of “detector” not numbered in figures].

3: Wangler discloses the one or more optics are further configured to focus the second return light signal on the second detector [fig. 3, via the other of receiver objectives 105].

4: Wangler discloses a relative position or a relative angle of the first detector to the second detector is based on a relative position or a relative angle of the first light source to the second light source [fig. 3 illustrates at least relative positions of system components, with “detectors” being positioned in relation to all other system components, including their respective light sources 200. Since the intention of the system of Wangler is to determine time of flight of return pulses, it follows that it would be desirable, arguably necessary, to maintain light transmitters and light detectors with a particular relation to one another, in this case with transmission and return pulses sharing or nearly sharing an optical path.].

5: Wangler discloses the rotatable polygon and the scanning optic together scan the one or more first light signals into a first scan area and scan the one or more second light signals into a second scan area different than the first scan area [col 6, line 23-28 wherein each of the plurality of pulses cover a different 30 degree field of view].

8: Wangler discloses the first scan area and the second scan area do not overlap [col 6, line 23-28 wherein each of the pulses cover a different 30 degree field of view].

9: Wangler discloses the rotatable polygon and the scanning optic together scan the one or more first light signals into a first scan area and scan the one or more second light signals into the first scan area [col 6, line 23-28 wherein each of the pulses cover a different 30 degree field of view].

18: Wangler discloses the one or more first light signals comprise a plurality of light pulses [abstract teaches pulsed light].

20: Wangler discloses the rotatable polygon is wedge- shaped [at least fig. 5 illustrates that each facet body of the polygon scanner is wedge shaped].

22: Wangler discloses a method performed by a light detection and ranging (LiDAR) system, comprising: 
providing, by a first light source, one or more first light signals [fig. 3, via one of transmitters 200]; 
scanning, by a rotatable polygon having a plurality of reflective sides, the one or more first light signals in a first direction [fig. 3, via polygon 302, wherein the first direction is toward the “window”]; and 
performing, by a scanning optic, processes including: 
receiving the one or more first light signals from the first light source [fig. 3, via one of mirrors 305], 
directing the one or more first light signals to one or more of the plurality of reflective sides of the rotatable polygon [fig. 3, via mirrors 305], and 5
scanning the one or more first light signals in a second direction different from the first direction [fig. 3, via mirrors 305, wherein the second direction is that of beam transmission from element 305 to element 302].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5793491).
13: Wangler does not explicitly teach a third light source, however, the intended purpose of the system of Wangler would still be fulfilled with a different number of light sources , such as adding or subtracting a light source, due to a need or a desire to increase of decrease the size of the system, for instance. It would have been obvious to one of ordinary skill in the art to include an additional light source, since it has been held that duplication of the essential working parts of a device involves only routine sill in the art. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960).

21: Wangler does not explicitly teach, but one of ordinary skill in the art would find obvious that  one or more of the plurality of reflective sides of the rotatable polygon would be of a trapezoid shape, since such a change in shape would not materially affect the operation of the system of Wangler, such that the reflective sides could be of any desired shape and still reflect light as described by Wangler. It would have been obvious to one of ordinary skill in the art to change the shape of the facets of Wangler, since it has been held that a change in shape involves only routine skill in the art. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 6-7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5793491) in view of Curatu (US 2018/0284285).
6: Wangler explicitly lacks, but Curatu teaches the first scan area and the second scan area partially overlap [0045 teaches that with multiple light sources, fields of regard can be overlapping or non-overlapping, as desired].

7: Wangler explicitly lacks, but Curatu teaches the first scan area and the second scan area vertically overlap [0045 teaches that with multiple light sources, fields of regard can be overlapping or non-overlapping, as desired, and a person of ordinary skill in the art would find obvious that a vertical overlap of the fields of regard would be desired for purposes of scanning a larger field of regard with respect to the ground].

It would be obvious to modify the teaching of Wangler to include the overlapping fields of regard of Curatu for the purpose of allowing for all parts of an environment to be scanned, and/or for additional information to be collected in a particular area, such as the area of overlap.

17: Wangler explicitly lacks, but Curatu teaches the one or more first light signals comprise one continuous light signal [0032].

It would be obvious to modify the teaching of Wangler to include the continuous wave model of Curatu because it is known that a continuous wave, pulsed signals, or modulated signals are commonly used alternatively to one another to carry out distance measurements in a desired manner.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5793491) in view of Lau (US 2014/0171523).
10: Wangler explicitly lacks, but Lau teaches the one or more first light signals include a first plurality of light pulses having a first pulse repetition rate, and the one or more second light signals include a second plurality of light pulses having a second pulse repetition rate [0014 and 0034 teach two laser sources each having a pulse repetition rate].

11: Wangler explicitly lacks, but Lau teaches the first pulse repetition rate is between 200 KHz and 2 MHz, and the second pulse repetition rate is between 200 KHz and 2 MHz [0014 and 0034, wherein a person of ordinary skill in the art would find obvious that parts of the ranges and/or values taught in Lau falls within the desired ranges claimed, and therefore a particular value would be selectable as desired for measurement purposes.].

12: Wangler explicitly lacks, but Lau teaches the first pulse repletion rate is about 500 KHz [0014 teaches that a first pulse repetition rate could be 500 kHz, which a person of ordinary skill in the art would find obvious that a particular value within the range taught would be selectable as desired for measurement purposes].

It would be obvious to modify the teaching of Wangler to include the first and second pulse repetition rates of Lau for the purpose of providing laser pulses with commensurate with a distance or an object to be measured. 

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5793491) in view of Sarkar (US 2017/0276934).
14: Wangler explicitly lacks, but Sarkar teaches the scanning optic is a mirror galvanometer [0108 teaches scanning elements as galvanometer mirrors].

15: Wangler explicitly lacks, but Sarkar teaches the scanning optic is a rotating mirror [0108 teaches a scanning element as scanning mirror 406 which rotates].

16: Wangler explicitly lacks, but Sarkar teaches the scanning optic is a grating [0108 teaches a scanning element as a variety of grating types].

It would be obvious to modify the teaching of Wangler to include the various scanning optics of Sarkar because it is known in the art that multiple different components are used for scanning depending on desired system design, compactness, efficiency, etc.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645